WELLFORD, Circuit Judge,
concurring.
I designate this brief separate opinion as a concurring opinion because I am in basic agreement with the disposition of these complex and complicated matters by Judge Boggs.
My disagreement is not in our affirming district Judge Manos’ dismissal of case No. 96-3114 (the Ohio federal action), but I believe and would hold that the dismissal should have been without prejudice. The majority agrees that defendants were never served in that case, and Morrison v. Tomano, 755 F.2d 515, 517 (6th Cir.1985), counsels that the action should have been dismissed but without prejudice as does Fed.R.Civ.P. 4(j), which “requires the plaintiff to have the summons and complaint served upon the defendant within 120 days after the action is filed____” Wright & Miller, Federal Practice and Procedure, Vol. 4A, § 1137. The normal procedure would be dismissal without prejudice for plaintiffs’ failure in this respect. Id. “Rule 4(m), as amended in 1993, retains much of the language of Rule 4(j).” Id. The language of the Rule is that the district court “shall ’ dismiss ... without prejudice” the complaint if no extension is granted. None was allowed in this case.
Citing cases from á number of circuits, the Seventh Circuit held, in this regard, “under Rule 4(m), the court had discretion to dismiss without prejudice, or extend the time for service.... ” Panaras v. Liquid Carbonic Indus., 94 F.3d 338, 340 (7th Cir.1996). The district court neither found good cause to extend nor any reason to extend Catz’s time for service of process; in my view, it should therefore have dismissed without prejudice. Again, absent good cause for failure to serve in a timely manner under the Rule, “the court may, in its discretion, either dismiss the action without prejudice, or direct that service be effected within a specified time. Rule 4(m); see Henderson v. United States, 517 U.S. 654, 661-63, 116 S.Ct. 1638, 1643, 134 L.Ed.2d 880 (1996).” Id. (emphasis added).
*296The majority concedes, moreover, that the district court’s treatment of the dismissal process under Tingler v. Marshall, 716 F.2d 1109 (6th Cir.1988), was “problematic.” The district judge conceded that plaintiffs had obtained no to personam jurisdiction over defendants and that there was “a question as to venue” before announcing a dismissal with prejudice. I believe the Ohio district court abused its discretion in not dismissing without prejudice. See Byrd v. Stone, 94 F.3d 217 (6th Cir.1996).